Citation Nr: 0731013	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-23 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bipolar disorder.

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1998 to August 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2004 and December 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In July 2007, the veteran testified at a video conference 
board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folders.

At the time of her July 2007 hearing, the veteran submitted 
additional evidence with a waiver of initial RO review of the 
evidence.  See 38 C.F.R. § 20.1304 (2005).  This evidence 
will be considered by the Board in adjudicating this appeal.  
See 38 C.F.R. § 20.1304 (2006).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected bipolar disorder is 
manifested by complaints of sleep disturbance, fluctuating 
depression, anxiety, irritability, panic attacks, periodic 
manic episodes and some compulsive behaviors, and results in 
occupational and social impairment with reduced reliability 
and productivity; there is no evidence of thought disorder, 
obsessional rituals, suicidal ideation, disorientation, 
neglect of appearance or hygiene, near-continuous panic or 
depression affecting her ability to function independently, 
or inability to work or to maintain interpersonal 
relationships.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for bipolar 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9432 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claim of entitlement to an 
increased disability rating, the Board observes that the RO 
issued VCAA notices to the veteran in October 2004 and March 
2006 which informed her of the evidence generally needed to 
support her claim for an increased disability rating, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to submit any evidence in 
her possession that pertained to the claim.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The March 2006 
letter informed her of the evidence needed for the assignment 
of effective dates for awards of increased disability 
ratings.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The October 2004 VCAA notice was issued prior to the 
October 2004 rating decision from which the instant appeal 
arises.  Thus, the Board concludes that the RO provided 
appropriate notice of the information or evidence needed in 
order to substantiate the claim prior to the initial 
decision.  In view of this, the Board finds that VA's duty to 
notify has been fully satisfied with respect to this claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA examination reports 
and treatment records, as well as private treatment records, 
are of record and were reviewed by both the RO and the Board 
in connection with the veteran's claim.  The veteran was 
afforded a personal hearing at the RO in July 2007 and a 
transcript of her testimony at that hearing is of record. 
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The veteran contends that her service-connected bipolar 
disorder is more disabling than is reflected by the current 
30 percent rating and that it should be rated 100 percent 
disabling.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected bipolar disorder is currently 
rated as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9432.  Under this code, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.

Initially, the Board notes that service connection has not 
been established for the veteran's diagnosed post-traumatic 
stress disorder (PTSD) and dysthymia.  However, the October 
2006 VA examiner noted that there was some overlap in 
symptomatology and that it was difficult to determine to what 
extent limitations on her personal, interpersonal and 
occupational functioning are based exclusively on her bipolar 
disorder.  The Board notes that when it is not possible to 
separate the effects of the service-connected disability from 
a nonservice-connected disability, such signs and symptoms 
shall be attributed to the service-connected disability.  See 
38 C.F.R. § 3.102 (2005); Mittleider v. West, 11 Vet. App. 
181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996) (the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.).  Accordingly, the Board 
will consider the psychiatric symptoms as depicted by the 
evidence as a whole in rating the service-connected bipolar 
disorder unless clearly attributed to the other non-service-
connected disorders.

The veteran underwent a VA psychiatric examination in 
November 2004.  At that time, she complained of difficulty 
maintaining employment, social and family network of support 
and problems with parenting as a result of her bipolar 
disorder.  She reported being divorced with an 8-year old 
daughter who lived with her biological father.  The veteran 
had recently lost her home and lived with her maternal 
grandmother, whom she described as supportive.  She reported 
sexual abuse as a child.  She gave a history of having had 
several jobs since her discharge from service and was 
currently working full-time.  She denied any current 
treatment.  Psychological testing indicated that she might 
have a tendency to underreport symptoms.  She denied any 
thoughts of wanting to harm herself or others and denied any 
history of hallucinations.  She did not seem delusional.  She 
was alert and oriented to person, place and time.  The 
diagnosis was bipolar disorder.  Her Global Assessment of 
Functioning (GAF) score at that time was 50.  The examiner 
opined that her lack of ability to maintain stability in her 
life appeared to be associated with the disorder to a 
moderate degree.

VA treatment records, dating from April 2005 to September 
2006, show the veteran sought treatment for her diagnosed 
bipolar disorder.  She was seen in April 2005 and found to be 
stable.  At that time she was not taking medications and was 
assessed with a GAF of 55.  In July 2005, she was 
hospitalized for several days for treatment of her bipolar 
disorder.  At the time of her admission, she exhibited 
pressured speech and was markedly irritable.  She stated that 
she had been unable to sleep lately, had increased energy and 
had been spending money.  Her speech seemed disorganized.  
She denied suicidal or homicidal ideation, but did not 
respond when asked whether she had hallucinations.  Her GAF 
score at the time of admission was 25.  The August 2005 
discharge summary shows that during her hospitalization, 
testing indicated that she was pregnant.  She refused to take 
any medications as a result.  Her GAF score at the time of 
discharge was assessed as 40.  The remainder of her treatment 
records during this period show that she maintained a stable 
mood without medication.  She was frequently described as 
casually dressed and groomed and her speech was generally 
clear, coherent and goal-directed.  She was alert and 
oriented with no evidence of memory loss.  Her judgment and 
insight were repeatedly assessed as fair.  She denied any 
suicidal or homicidal thoughts and denied hallucinations.  
Delusions were not elicited.  GAF scores during this period, 
ranged from 60 to 65.

The veteran again underwent VA psychiatric examination in 
October 2006.  At that time her claims file was reviewed in 
conjunction with psychiatric examination.  She gave a history 
of having been diagnosed with bipolar disorder shortly after 
her discharge from service and that she also discontinued 
taking prescribed medications within a month or two after her 
discharge.  She reported an acute exacerbation of her bipolar 
disorder in August 2005.  She was hospitalized at that time 
and during the hospitalization learned that she was pregnant.  
As a result she refused recommended psychotropic medications 
and was able to stabilize without resorting to such.  At the 
time of the examination she continued therapy without use of 
any medications.  She had a spotty work history, reporting 
that her performance was often affected by stress.  She was 
divorced, living with her boyfriend and their infant 
daughter.  Another daughter lived with the veteran's ex-
husband.  She reported having several interests and hobbies 
and was active in a bowling league.  She had 2 to 3 close 
friends, but had broken off relations with family members 
because of their dysfunctional nature.  She felt that this 
decision had decreased the level of stress she felt.  She 
complained of intermittent and fluctuating depression since 
childhood, periodic panic attacks and sleep disturbance.  She 
also reported problems with irritability, outbursts of anger 
and crying spells.  She admitted some compulsive behavior, 
but denied symptoms of obsessive compulsive disorder.  She 
also had a history of manic symptoms.  

Mental status examination revealed the veteran to be casually 
dressed and neatly groomed with adequate, but minimal 
hygiene.  She had good eye contact with periodic tearfulness, 
especially when recounting her traumas and her frequent loss 
of jobs.  Her speech was regular in rate and rhythm, was 
relevant, spontaneous and coherent.  She periodically laughed 
nervously and inappropriately.  She appeared to have self-
esteem issues and problems with authoritative figures.  There 
were no gross abnormal motor movements, except for some mild 
psychomotor agitation due to anxiety.  She was alert and 
oriented in three spheres.  Her recent and remote memory was 
intact except for some spotty memory for specific dates.  
Cognition was grossly intact, except for some mild difficulty 
with concentration and focus.  Her mood was depressed and 
very anxious.  Affect was mood congruent with some emotional 
blunting and she appeared quite emotionally withholding.  She 
denied any current hallucinations or delusions, paranoia, 
ideas of reference and symptoms of thought control, but did 
report chronic problems with trust.  There was no evidence of 
any formal thought disorder.  She admitted having panic 
attacks and difficulty with impulsivity, but denied 
assaultiveness or aggression.  She denied suicidal or 
homicidal ideation.  Her insight and judgment were evaluated 
as fair to good and she was determined to be competent for VA 
purposes.  The diagnoses included bipolar disorder, dysthymia 
and PTSD (as a result of childhood abuse) and was assessed 
with an overall GAF score of 55.  The examiner further opined 
that the veteran had moderate symptoms, including flattening 
of affect and panic attacks.  The examiner further opined 
that she had moderate difficulty in social and occupational 
functioning, noting that she had few friends and 
dysfunctional relationships with all of her family members 
and was unable to keep a job for more than one year.  The 
examiner attributed her difficulties with anxiety to her 
PTSD.  Finally, the examiner noted that both her bipolar 
disorder and PTSD contributed to her psychosocial functioning 
limitations and stated that it was difficult to determine to 
what extent her functioning was limited by her bipolar 
disorder exclusively.  

VA treatment records, dated in May 2007, show the veteran was 
seen early in the month, requesting medication for her 
condition.  At that time she reported recent problems with 
her baby's father, and noted that he had filed a protective 
order against her.  She complained of sleep disturbance and 
was extremely anxious.  There were no psychotic indicators or 
cognitive impairment and she was assessed as a low risk for 
harming herself or others.  Her judgment and insight were 
assessed as okay.  The GAF score was 60.  Later that month, 
she was hospitalized with what was assessed as a moderate 
manic episode.  At that time, she reported that she had just 
lost custody of her infant daughter.  She also reported 
having lost her job and acting inappropriately during recent 
court proceedings.  Her GAF score at the time of admission 
was 40.  She was started on medication.  During her 
hospitalization, treatment records indicate that she had 
problems with irritability, overinclusiveness and partial 
insight.  Her GAF scores ranged from 37 to 40.  Treatment 
records show that her insight and judgment improved during 
her hospitalization and were assessed as good at the time of 
her discharge.  Discharge instructions note that there were 
no limitations on her employability.  

During the July 2007 video conference board hearing, the 
veteran testified that her boyfriend had recently left their 
home with their infant daughter and that she was currently in 
a custody battle with him over their child.  She testified 
that she experienced 3 to 4 panic attacks a week that were 
sometimes unprovoked, but mainly the result of stress.  She 
began taking medication in May 2007 which she reported had 
somewhat alleviated her panic attacks.  She testified that 
she believed that she had obsessive compulsive behaviors as 
evidenced by a recent speeding ticket and ritualistic 
behaviors of checking and rechecking to see if her doors are 
locked at night before retiring.  She also testified that 
when she got depressed she tended to socially isolate herself 
and has difficulty getting out of her bed and house.  
Approximately once a month she felt unable to go to work and 
would call her boyfriend to come home and take their baby to 
the babysitter.  She was currently employed at a part-time 
job and had been with this job for 9 months.  She testified 
that she had recently missed a lot of days at her job.  The 
veteran testified that she felt she had short-term memory and 
concentration problems.  She also testified that she had 
problems with hygiene when she was depressed, but denied any 
suicidal or homicidal thoughts.  

After considering the totality of the record, the Board finds 
the evidence to support a 50 percent disability rating and no 
higher for the veteran's bipolar disorder.  According to the 
various VA treatment records, the veteran has significant 
impairment due to such symptoms as depressed mood, anxiety, 
irritability, panic attacks 3 to 4 times a week, periodic 
manic episodes, some compulsive behaviors and poor sleep.  
She has also been hospitalized twice for treatment of her 
bipolar disorder during the pendency of her appeal.  

However, the veteran's symptoms of bipolar disorder do not 
warrant an evaluation in excess of 50 percent during this 
period.  The overwhelming majority of the medical evidence 
shows that, while she does have some compulsive behavior, she 
does not have symptoms of obsessive compulsive disorder or 
that are manifested by obsessional rituals which would 
interfere with routine activities.  Likewise, although the 
veteran reports panic attacks 3 to 4 times a week, she 
admitted at the July 2007 hearing, that recent medication had 
reduced the severity of these attacks.  Moreover, with the 
exception of her two brief hospitalizations, the vast 
majority of her treatment records during this period show the 
veteran's speech to be coherent, logical and goal-directed 
and she has repeatedly denied hallucinations.  Her panic 
attacks and fluctuating depression do not affect her ability 
to function independently, appropriately and effectively.  
Likewise, the majority of the medical evidence do not 
indicate unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene.  There is no evidence of any sustained increased 
symptoms for the assignment of a higher rating during this 
period.

Finally, the record shows that the veteran's bipolar symptoms 
are no more than moderate with regard to difficulties in 
social and occupational functioning.  In this regard, the 
Board observes that, while the veteran has no contact with 
her family, is recently separated from her boyfriend and is 
previously divorced, she nevertheless indicated at the time 
of the October 2006 VA examination, that she maintained at 
least 2 to 3 close friendships and was active in a bowling 
league.  Inpatient treatment records dated in 2005 and 2007 
further show that she interacted well with other patients.  
Moreover, social impairment alone may not be a basis for the 
disability rating.  38 C.F.R. § 4.126(b).   

The Board also takes note of the various GAF scale scores 
assessed during the pendency of her appeal.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  For example, a GAF score of 31 to 40 reflects 
some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family and is unable to work).  
A 41 to 50 GAF score reflects serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score reflects moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2004); see also VAOPGCPREC 10-95 (Mar. 31, 1995) 
(cited at 60 Fed. Reg. 43,186 (Aug. 18, 1995)).  

Although 2005 and recent 2007 VA inpatient treatment records 
show GAF scores of between 37 and 40, indicating either some 
impairment of reality testing or communication or major 
impairment in several areas and the November 2004 VA examiner 
assessed a GAF score of 50, indicating serious symptoms, the 
majority of her GAF scores for this period are no less than 
55, denoting moderate symptoms.  Moreover, the Board finds 
the October 2006 VA psychiatric examination report 
particularly probative, as it is based o a thorough review of 
he veteran's claims file and an extensive examination and 
provides rationale for its assessment of the severity of her 
bipolar symptoms.  In sum, the evidence shows that the 
veteran's bipolar disorder warrants a 50 percent rating, and 
no more.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment associated exclusively with her 
service-connected bipolar disorder, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.


ORDER

A 50 percent disability rating for bipolar disorder is 
granted.


REMAND

In correspondence dated in July 2007, the veteran's 
representative has filed a notice of disagreement (NOD) with 
the RO's denial of TDIU in a December 2006 rating decision.  
The Board also construes this document as a timely-filed NOD 
with the December 2006 decision's denial of TDIU under 38 
C.F.R. §§ 20.201, 20.202, 20.301.  The veteran has not been 
furnished a statement of the case that addresses this issue.  
Therefore, the Board is required to remand the issue to the 
RO for issuance of a proper statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran and her 
representative a Statement of the Case 
with respect to the issue of entitlement 
to TDIU.  The RO should return this issue 
to the Board only if the veteran files a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


